Exhibit 3a ARTICLES OF INCORPORATIONOFSTANLY CAPITAL CORP 0-0320669FILED9:00 AMFEB 24 1993RUFUS L EDMISTENSECRETARY OF STATENORTH CAROLINA The undersigned entity hereby makes and acknowledges these Articles of Incorporation for the purpose of forming a of North Carolina as contained in Chapter 55 of the General Statutes of North Carolina, entitled “North Carolina Business Corporation Act,” and the several amendments thereto, and to that end hereby sets forth the following: ARTICLE I The name of the corporation is Stanly Capital Corp (herein referred to as the “Corporation”). ARTICLE II The Corporation shall have authority to issue a total of 6,000,000 shares of capital stock which shall consist of common Stock, $1.25 par value per share, all of the one class. ARTICLE III The street address of the initial registered office of the Corporation is 167 North Second Street, Albemarle, Stanly County, North Carolina 28001; the mailing address of the initial registered office of the Corporation is Post Office Box 338, Albemarle, Stanly County, North Carolina 28002-0338; and, the name of the initial registered agent at such address is Roger L. Dick. ARTICLE IV The name of the incorporator is Bank of Stanly, and the address of the incorporator is 167 North Second Street, Albemarle, North Carolina 28001. ARTICLE V To the fullest extent permitted by the North Carolina Business Corporation Act as it exists or may hereafter be amended, no person who is serving or who has served as a director of the Corporation shall be personally liable to the Corporation or any of its shareholders or otherwise for monetary damages for breach of any duty as a director. No amendment or repeal of this article, nor the adoption of any provision to these Articles of Incorporation inconsistent with this article, shall eliminate or reduce the protection granted herein with respect to any matter that occurred prior to such amendment, repeal, or adoption. ARTICLE VI Section 6.1. Approval of Certain Transactions. Except as otherwise provided herein, approval by the Corporation’s shareholders of any of the transactions listed in Section 6.2 below shall require sixty-six and two-thirds percent (66 2/3%) of all votes entitled to be cast on such matter and, if separate voting by any one or more voting groups is required, by that percentage of the votes entitled to be cast on such matter by each such voting group. However, if in the case of any such transaction applicable law shall require a greater vote of the Corporation’s shareholders for the approval of such transaction, or shall allow such transaction to be effected without the approval of the Corporation’s shareholders or of any voting group, then to that extent this Section 6.1 shall not apply to such transaction. Section 6.2. Covered Transactions. Except to the extent provided therein, the requirements of Section 6.1 above shall apply to: (a) The merger of the Corporation with or into any other corporation, whether or not the Corporation is the surviving entity in such merger; (b) The acquisition of all of the outstanding shares of any one or more classes or series of the Corporation’s capital stock pursuant to a share exchange; (c) The sale, lease, exchange or other disposition of all, or substantially all, of the Corporation’s property and assets otherwise than in the usual and regular course of its business; or (d) Any proposal to dissolve the corporation. ARTICLE VII
